Case 0:19-cv-61707-RKA Document 21 Entered on FLSD Docket 09/09/2019 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 FT. LAUDERDALE DIVISION

                                   CASE NO. 0:19-cv-61707-RKA

  ROBERT JASPER GRIFFITH,
  MARK CHRISTOPHER ROWE SETAL,
  MELVIN ROBERT CARTER,
  ARMANDO JESUS CANIZAREZ,

         Plaintiffs,
  v.

  INTEGRATED TECH GROUP, LLC,

        Defendant.
  _____________________________________/

        STIPULATION AND JOINT MOTION TO STAY PENDING ARBITRATION

         Plaintiffs, ROBERT JASPER GRIFFITH, MARK CHRISTOPHER ROWE SETAL,

  MELVIN ROBERT CARTER, and ARMANDO JESUS CANIZARES (“Plaintiffs); and

  Defendant, INTEGRATED TECH GROUP, LLC (“ITG” or “Defendant”) (collectively, the

  “Parties”), pursuant to 9 U.S.C. § 2, hereby respectfully request that this Court stay further

  proceedings in this action pending the completion of arbitration. The grounds for this Motion are

  as follows:

         1.      Plaintiffs’ Amended Complaint alleges violations of the Fair Labor Standards Act,

  29 U.S.C. § 201, et seq., arising in connection with Plaintiffs’ employment with Defendant.

         2.      As a condition of their employment, Plaintiffs agreed to arbitrate any claims arising

  out of their employment with Defendant.

         3.      Accordingly, the Parties intend to proceed with binding arbitration pursuant to the

  applicable arbitration agreements, and they have agreed to a stay of this action pending arbitration.
Case 0:19-cv-61707-RKA Document 21 Entered on FLSD Docket 09/09/2019 Page 2 of 3




         WHEREFORE, each of the Parties respectfully request that this Court enter an Order

  staying this matter pending the conclusion of arbitration. The Parties further request such other

  relief as this Court deems just and proper.

  Dated: September 9, 2019.


   By: /s/ Elliot A. Kozolchyk                       By: /s/ Christopher T. Perré
   Elliot A. Kozolchyk, Esq.                         Sherril M. Colombo, Esq.
   Florida Bar No. 74791                             Florida Bar No. 948799
   KOZ LAW, P.A.                                     Email: scolombo@littler.com
   320 S.E. 9th Street                               Stefanie Mederos, Esq.
   Fort Lauderdale, Florida 33316                    Florida Bar No. 12041
   Phone: (786) 924-9929                             Email: smederos@littler.com
   Fax: (786) 358-6071                               Christopher T. Perré, Esq.
   Email: ekoz@kozlawfirm.com                        Florida Bar No. 123902
                                                     E-mail: cperre@littler.com
   Attorney for Plaintiffs                           LITTLER MENDELSON, P.C.
                                                     Wells Fargo Center
                                                     333 SE 2nd Avenue, Suite 2700
                                                     Miami, Florida 33131
                                                     305.400.7500 (Tel)
                                                     305.675.8497 (Fax)

                                                     Attorneys for Defendant



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on September 9, 2019, a true and correct copy of the foregoing

  was served via transmission of Notice of Electronic Filing generated by CM/ECF on all counsel

  of record on the below Service List.


                                                      By: /s/ Christopher T. Perré
                                                      Christopher T. Perré, Esq.




                                                 2
Case 0:19-cv-61707-RKA Document 21 Entered on FLSD Docket 09/09/2019 Page 3 of 3




                                    SERVICE LIST



   Elliot A. Kozolchyk, Esq.                 Sherril M. Colombo, Esq.
   Florida Bar No. 74791                     Florida Bar No. 948799
   KOZ LAW, P.A.                             Email: scolombo@littler.com
   320 S.E. 9th Street                       Stefanie Mederos, Esq.
   Fort Lauderdale, Florida 33316            Florida Bar No. 12041
   Phone: (786) 924-9929                     Email: smederos@littler.com
   Fax: (786) 358-6071                       Christopher T. Perré, Esq.
   Email: ekoz@kozlawfirm.com                Florida Bar No. 123902
                                             E-mail: cperre@littler.com
   Attorney for Plaintiffs                   LITTLER MENDELSON, P.C.
                                             Wells Fargo Center
                                             333 SE 2nd Avenue, Suite 2700
                                             Miami, Florida 33131
                                             305.400.7500 (Tel)
                                             305.675.8497 (Fax)

                                             Attorneys for Defendant

  4831-8375-9012.1 102552.1005




                                         3
